 Case 3:20-cv-01476-G-BT Document 37 Filed 02/05/21           Page 1 of 1 PageID 264



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


FISSEHA GEZU                                )
                                            )
             Plaintiff,                     )
                                            )
VS.                                         )       CIVIL ACTION NO.
                                            )
CHARTER COMMUNICATIONS                      )       3:20-CV-01476-G (BT)
                                            )
             Defendant.                     )
                                            )
                                            )

       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The    Court   has    under   consideration   the   Findings,   Conclusions,   and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated January

7, 2021. The Court has made a de novo review of those portions of the proposed

Findings, Conclusions, and Recommendation to which objections were made. The

objections are overruled.




      SO ORDERED.


February 5, 2021.

                                        ________________________________
                                        A. JOE FISH
                                        Senior United States District Judge
